Citation Nr: 0618527	
Decision Date: 06/23/06    Archive Date: 06/30/06

DOCKET NO.  04-33 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include depression.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's wife, Appellant's daughter


ATTORNEY FOR THE BOARD

David S. Ames, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
January 1969.

This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional office in 
Muskogee, Oklahoma (RO).

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.  


REMAND

In this case, the veteran's service medical records do not 
show clinical evidence of a psychiatric disorder, to include 
depression, at any time during active duty service.  
Depression was first diagnosed in a VA examination report 
dated January 2001, when it was noted that the veteran stated 
that his depression was due to losing his job in December 
2000.  The record shows that he has consistently received a 
diagnosis of depression from January 2001 to the present.

An April 2001 VA mental health consultation report noted that 
the veteran's depression had been a problem for him since he 
had had a heart attack and lost his job.  The diagnosis 
listed heart attack, 3 blocked arteries, impaired hearing 
bilaterally, possible hypertension, diabetes, and bone spurs 
bilaterally under Axis III and listed worry about health and 
finances under Axis IV.  Axis III is used for reporting 
medical conditions that may potentially contribute to the 
diagnosed mental disorder.  Axis IV is used for reporting 
psychosocial and environmental problems that may potentially 
contribute to the diagnosed mental disorder.  See QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 39-43 
(1994).

A July 2002 private psychological examination report showed 
that the veteran received a 2-1 profile on the Minnesota 
Multiphasic Personality Inventory.  The examiner stated that,

individuals with [this] profile present 
themselves as concerned about their 
physical functioning.  General physical 
symptoms are seen with manifestations of 
a somatization reaction.  Even when or if 
they have real physical symptoms they 
exaggerate their severity.  They lack 
insight into their somatic symptoms and 
behavior, often refusing to acknowledge 
that their symptoms are related to 
emotional conflict and are used as a 
means of avoiding their psychological 
problems.  They think in a very concrete 
manner and tend to focus extensively on 
their physical symptoms.

The examiner's impression included that the veteran was, 
"reporting and evidencing a marked depression and 
irritability that he tends to focus on his somatic complaints 
with limited insight."  The diagnosis listed hearing loss, 
angina pectoris secondary to coronary artery disease, and 
hypertension under Axis III and listed moderate psychosocial 
stress from unemployment and medical difficulties under Axis 
IV.  The examiner's prognosis was that, "[t]here appears to 
be a large psychological component to his perception of pain 
and disability that has functional and secondary gain value 
that is unlikely to change."

An April 2004 VA mental health examination diagnosed the 
veteran with depression, referred to other diagnoses for Axis 
III and listed financial problems under Axis IV.

At a January 2006 hearing before the Board the veteran stated 
that he had been experiencing depression or psychiatric 
problems since undergoing an in-service operation on his ear 
in 1967.  He stated that he was depressed due to, "the fear 
of going deaf for the rest of my life and stuff.  I don't 
know sign language. . . . it bothers me bad, you know, that 
one of these mornings I may wake up and probably not be able 
to hear a damn darn thing."

While the veteran filed his claim on the basis of direct 
service connection, he clearly stated in the January 2006 
hearing before the Board that his depression was secondary to 
his service-connected hearing loss.  While there has been no 
competent etiological opinion linking the veteran's 
depression to his service-connected hearing loss, the April 
2001 VA mental health examination report and the July 2002 
private psychological examination report both listed hearing 
loss under Axis III.  This indicates that the veteran's 
service-connected hearing loss may be contributing to his 
depression.  

Furthermore, the veteran stated at the hearing before the 
Board that he first received a diagnosis of depression and 
was prescribed antidepressants at the VA medical center in 
Muskogee in, or prior to, 1999, before losing his job in 
December 2000.

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice as 
required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006). 

2.  The RO must obtain all VA treatment 
records from the VA medical center in 
Muskogee prior to January 2001 and 
associate those records with the claims 
file.

3.  The veteran must be afforded an 
additional VA examination to determine 
the etiology of any psychiatric disorder 
found, to include depression.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiner in conjunction with the 
examination.  Following a review of the 
service and post-service medical records, 
the examiner must state whether any 
psychiatric disorder found is related to 
the veteran's active duty service, or is 
due to or aggravated by any service-
connected disorder, to include his 
service-connected bilateral hearing loss.  
A complete rationale for all opinions 
must be provided.  The examination report 
must be typed.

4.  The RO must notify the veteran that 
it is his responsibility to report for 
any VA examination scheduled, and to 
cooperate in the development of the 
claim.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2005).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.  Copies of all 
documentation notifying the veteran of 
his VA examination must be placed in the 
veteran's claim file.

5.  Thereafter, the RO must re-adjudicate 
the claim for entitlement to service 
connection for depression.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must 
be issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  The case must 
then be returned to the Board for 
appellate review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

